
	
		I
		111th CONGRESS
		2d Session
		H. R. 5636
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Ms. Matsui (for
			 herself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish Federally Qualified Behavioral Health
		  Centers and to require Medicaid coverage for services provided by such
		  Centers.
	
	
		1.Short titleThis Act may be cited as the
			 Community Mental Health and Addiction
			 Safety Net Equity Act of 2010.
		2.Federally
			 Qualified Behavioral Health CentersSection 1913 of the Public Health Service
			 Act (42 U.S.C. 300x–3) is amended—
			(1)in subsection
			 (a)(2)(A), by striking community mental health services and
			 inserting behavioral health services (of the type offered by federally
			 qualified behavioral health centers consistent with subsection
			 (c)(3));
			(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)services under the
				plan will be provided only through appropriate, qualified community programs
				(which may include federally qualified behavioral health centers, child mental
				health programs, psychosocial rehabilitation programs, mental health
				peer-support programs, and mental health primary consumer-directed programs);
				and
						;
				and
				(B)in paragraph (2),
			 by striking community mental health centers and inserting
			 federally qualified behavioral health centers; and
				(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Criteria for
				Federally Qualified Behavioral Health Centers
						(1)In
				generalThe Administrator shall certify, and recertify at least
				every 5 years, federally qualified behavioral health centers as meeting the
				criteria specified in this subsection.
						(2)RegulationsNot later than 18 months after the date of
				the enactment of the Community Mental Health and Addiction Safety Net Equity
				Act of 2010, the Administrator shall issue final regulations for certifying
				non-profit or local government centers as centers under paragraph (1).
						(3)CriteriaThe
				criteria referred to in subsection (b)(2) are that the center performs each of
				the following:
							(A)Provide services
				in locations that ensure services will be available and accessible promptly and
				in a manner which preserves human dignity and assures continuity of
				care.
							(B)Provide services
				in a mode of service delivery appropriate for the target population.
							(C)Provide
				individuals with a choice of service options where there is more than one
				efficacious treatment.
							(D)Employ a core
				staff of clinical staff that is multidisciplinary and culturally and
				linguistically competent.
							(E)Provide services,
				within the limits of the capacities of the center, to any individual residing
				or employed in the service area of the center, regardless of the ability of the
				individual to pay.
							(F)Provide, directly
				or through contract, to the extent covered for adults in the State Medicaid
				plan under title XIX of the Social Security Act and for children in accordance
				with section 1905(r) of such Act regarding early and periodic screening,
				diagnosis, and treatment, each of the following services:
								(i)Screening,
				assessment, and diagnosis, including risk assessment.
								(ii)Person-centered
				treatment planning or similar processes, including risk assessment and crisis
				planning.
								(iii)Outpatient
				clinic mental health services, including screening, assessment, diagnosis,
				psychotherapy, substance abuse counseling, medication management, and
				integrated treatment for mental illness and substance abuse which shall be
				evidence-based (including cognitive behavioral therapy and other such therapies
				which are evidence-based).
								(iv)Outpatient clinic
				primary care services, including screening and monitoring of key health
				indicators and health risk (including screening for diabetes, hypertension, and
				cardiovascular disease and monitoring of weight, height, body mass index (BMI),
				blood pressure, blood glucose or HbA1C, and lipid profile).
								(v)Crisis mental
				health services, including 24-hour mobile crisis teams, emergency crisis
				intervention services, and crisis stabilization.
								(vi)Targeted case
				management (services to assist individuals gaining access to needed medical,
				social, educational, and other services and applying for income security and
				other benefits to which they may be entitled).
								(vii)Psychiatric
				rehabilitation services including skills training, assertive community
				treatment, family psychoeducation, disability self-management, supported
				employment, supported housing services, therapeutic foster care services, and
				such other evidence-based practices as the Secretary may require.
								(viii)Peer support
				and counselor services and family supports.
								(G)Maintain linkages,
				and where possible enter into formal contracts with the following:
								(i)Inpatient
				psychiatric facilities and substance abuse detoxification and residential
				programs.
								(ii)Adult and youth
				peer support and counselor services.
								(iii)Family support
				services for families of children with serious mental disorders.
								(iv)Other community
				or regional services, supports, and providers, including schools, child welfare
				agencies, juvenile and criminal justice agencies and facilities, housing
				agencies and programs, employers, and other social services.
								(v)Onsite or offsite
				access to primary care services.
								(vi)Enabling
				services, including outreach, transportation, and translation.
								(vii)Health and
				wellness services, including services for tobacco
				cessation.
								.
			3.Medicaid coverage
			 and payment for federally qualified behavioral health center services
			(a)Payment for
			 services provided by federally qualified behavioral health
			 centersSection 1902(bb) of the Social Security Act (42 U.S.C.
			 1396a(bb)) is amended—
				(1)in the heading, by
			 striking and Rural Health
			 Clinics and inserting , federally qualified behavioral health centers,
			 and Rural Health Clinics;
				(2)in paragraph (1),
			 by inserting (and beginning with fiscal year 2011 with respect to
			 services furnished on or after January 1, 2011, and each succeeding fiscal
			 year, for services described in section 1905(a)(2)(D) furnished by a federally
			 qualified behavioral health center) after by a rural health
			 clinic;
				(3)in paragraph
			 (2)—
					(A)by striking the
			 heading and inserting Initial fiscal year;
					(B)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified behavioral health center, for services
			 furnished on and after January 1, 2011, during fiscal year 2011) after
			 January 1, 2001, during fiscal year 2001;
					(C)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified behavioral health center, during fiscal
			 years 2009 and 2010) after 1999 and 2000; and
					(D)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified behavioral health center, during fiscal year
			 2011) before the period;
					(4)in paragraph
			 (3)—
					(A)in the heading, by
			 striking Fiscal year 2002
			 and succeeding and inserting Succeeding; and
					(B)by inserting (or, in the case of
			 services described in section 1905(a)(2)(D) furnished by a federally qualified
			 behavioral health center, for services furnished during fiscal year 2012 or a
			 succeeding fiscal year) after 2002 or a succeeding fiscal
			 year;
					(5)in paragraph
			 (4)—
					(A)by inserting
			 (or as a federally qualified behavioral health center after fiscal year
			 2010) after or rural health clinic after fiscal year
			 2000;
					(B)by striking
			 furnished by the center or and inserting furnished by the
			 federally qualified health center, services described in section 1905(a)(2)(D)
			 furnished by the federally qualified behavioral health center,
			 or;
					(C)in the second sentence, by striking
			 or rural health clinic and inserting , federally
			 qualified behavioral health center, or rural health clinic;
					(6)in paragraph (5),
			 in each of subparagraphs (A) and (B), by striking or rural health
			 clinic and inserting , federally qualified behavioral health
			 center, or rural health clinic; and
				(7)in paragraph (6),
			 by striking or to a rural health clinic and inserting ,
			 to a federally qualified behavioral health center for services described in
			 section 1905(a)(2)(D), or to a rural health clinic.
				(b)Inclusion of
			 federally qualified behavioral health center services in the term medical
			 assistanceSection 1905(a)(2) of the Social Security Act (42
			 U.S.C. 1396d(a)(2)) is amended—
				(1)by striking
			 and before (C); and
				(2)by inserting
			 before the semicolon at the end the following: , and (D) federally
			 qualified behavioral health center services (as defined in subsection
			 (l)(4)).
				(c)Definition of
			 federally qualified behavioral health center servicesSection
			 1905(l) of the Social Security Act (42 U.S.C. 1396d(l)) is amended by adding at
			 the end the following paragraph:
				
					(4)(A)The term federally
				qualified behavioral health center services means services furnished to
				an individual at a federally qualified behavioral health center (as defined by
				subparagraph (B).
						(B)The term federally qualified
				behavioral health center means an entity that is certified under section
				1913(c) of the Public Health Service Act as meeting the criteria described in
				paragraph (3) of such
				section.
						.
			4.Mental health and
			 addiction safety net studies
			(a)Paperwork
			 reduction study
				(1)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Institute of Medicine shall submit to the appropriate
			 committees of Congress a report that evaluates the combined paperwork burden of
			 federally qualified behavioral health centers certified section 1913(c) of the
			 Public Health Service Act, as inserted by section 2.
				(2)ScopeIn
			 preparing the report under paragraph (1), the Institute of Medicine shall
			 examine licensing, certification, service definitions, claims payment, billing
			 codes, and financial auditing requirements utilized by the Office of Management
			 and Budget, the Centers for Medicare & Medicaid Services, the Health
			 Resources and Services Administration, the Substance Abuse and Mental Health
			 Services Administration, the Office of the Inspector General, State Medicaid
			 agencies, State departments of health, State departments of education, and
			 State and local juvenile justice and social services agencies to—
					(A)establish an
			 estimate of the combined nationwide cost of complying with the requirements
			 described in this paragraph, in terms of both administrative funding and staff
			 time;
					(B)establish an
			 estimate of the per capita cost to each federally qualified behavioral health
			 center certified under section 1913(c) of the Public Health Service Act to
			 comply with the requirements described in this paragraph, in terms of both
			 administrative funding and staff time; and
					(C)make
			 administrative and statutory recommendations to Congress, which may include a
			 uniform methodology, to reduce the paperwork burden experienced by such
			 federally qualified behavioral health centers.
					(3)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $550,000 for each of the fiscal years 2012 and 2013.
				(b)Wage
			 study
				(1)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Institute of Medicine shall conduct a nationwide analysis, and
			 submit a report to the appropriate committees of Congress, concerning the
			 compensation structure of professional and paraprofessional personnel employed
			 by federally qualified behavioral health centers certified under section
			 1913(c) of the Public Health Service Act, as inserted by section 2, as compared
			 with the compensation structure of comparable health safety net providers and
			 relevant private sector health care employers.
				(2)ScopeIn
			 preparing the report under paragraph (1), the Institute of Medicine shall
			 examine compensation disparities, if such disparities are determined to exist,
			 by type of personnel, type of provider or private sector employer, and by
			 geographic region.
				(3)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection, $550,000 for each of the fiscal years 2012 and
			 2013.
				
